Judgment unanimously affirmed. Memorandum: Given the complainant’s identification and defendant’s statements to the police, the evidence of defendant’s attempted rape in the first degree was legally and *980factually sufficient (see, People v Pereau, 64 NY2d 1055; People v Urso, 132 AD2d 769, 771, lv denied 70 NY2d 755; People v Wheeler, 109 AD2d 169, 172, affd 67 NY2d 960). The trial court was not obligated to charge on circumstantial evidence because the People’s proof also consisted of direct evidence (see, People v Ruiz, 52 NY2d 929; People v Barnes, 50 NY2d 375, 379-380). Defendant’s sentence was less than the maximum and is not excessive given the nature and circumstances of the crimes he committed. We have reviewed the other issue raised by defendant and find it to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J.— attempted rape, first degree; assault, second degree.) Present— Dillon, P. J., Denman, Green, Pine and Balio, JJ